Title: From John Quincy Adams, 11 November 1819
From: Adams, John Quincy
To: 


				
					
					11 Novr. 1819.
				
				House in F. Street—WashingtonDeeds.1. Nicholas Voss to Andrew & George Way.Lot n. 8. Square 253. 25. Jany. 1813.Liber A–E. N: 30. Fo. 150. 151. 152.Recites Lease from J. Templeman to Voss. 30. June 1802. Recorded Book H. n. 8. folio 342—for $110 ground rent renewable forever.Voss assigns the Lease to A & G. Way as Tenants in Common—for $3700.2. Thomas Campbell Cox and Susan Mason Cox, his wife to A. and G. Way. 28. May 1813Liber A–E. N. 30. Fo. 480–1–2–3–4.Recites Lease from J. Templeman to Voss. 9. March 1801 for 99 years renewable forever.That the fee Simple of the lot has been in due form of Law conveyed to T. C. Cox.Conveys the fee to A & G. Way for $1400.Commissioners to J. Templeman. 15. Jany. 1798.Li. C. N. 8. p 287.Templeman to  John Cox. 30. June 1802.Mehitabel Li. H. N. 8. p. 368.John Cox to T. C. Cox. 14. Feby. 1804—Li. K. n. 10. p. 171. Matilda
				
					
				
				
			